Citation Nr: 1812540	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to February 10, 2010, for the grant of service connection for ischemic heart disease (IHD), to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Tara Goffney, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1965 to August 1967. The Veteran had service in Vietnam and was awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction has since been transferred to the RO in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing in February 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file. 

In July 2016, the Board issued a decision denying an earlier effective date for the Veteran's IHD; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By an August 2017 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's July 2016 decision and remanded the case for action consistent with the JMR. 

In a November 2017 rating decision, the RO awarded an earlier effective date of February 10, 2010 for service-connected IHD.


FINDINGS OF FACT

1. The Veteran filed a claim for residuals of gunshot wounds in September 1967.  The evidence at that time did not confirm a diagnosis of heart disease.

2.  The Veteran next filed a claim for diabetes mellitus on February 10, 2010, at which time the medical evidence that was received confirmed a diagnosis of IHD. This claim is considered an inferred claim of service connection for IHD.

3.  There were no formal or informal claims for service-connected benefits for any disability between the September 1967 claim and the February 2010 claim.

4. On August 31, 2010, IHD was added to the list of diseases for which service connection is presumed for those Veterans exposed to an herbicide agent in Vietnam.

5. The earliest date of claim for service connection for ischemic heart disease (inferred in the February 10, 2010 claim for diabetes mellitus) is later than the date the disability arose (approximately October 2000).


CONCLUSION OF LAW

The earliest possible effective date for the claim of service connection for service-connected IHD is February 10, 2010.  38 U.S.C. § 5110 (a), 5101(a) (2012); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the correct effective date for the grant of service connection for IHD is October 22, 2000, the date of his heart surgery.

In general, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date the claim was received or the date the entitlement arose, whichever is later. See 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 

Prior to March 24 2015, VA recognized formal and informal claims. A claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Additionally relevant in this case, pursuant to the orders of the United States District Court in the Nehmer class action, VA promulgated special rules for the effective dates of presumptive service connection granted based on exposure to herbicides. In order to avail himself of the special rules for effective dates, a veteran must qualify as a Nehmer class member, that is, have been exposed to herbicide agents in the Republic of Vietnam and have a covered herbicide disease, such as ischemic heart disease. 38 C.F.R. § 3.816 (2017).

As noted above, the Veteran served on active duty in the Republic of Vietnam during his service from November 1965 to August 1967, and as such, is presumed to have been exposed to herbicides.  He currently has a diagnosis of IHD. Thus, he qualifies as a Nehmer class member. As a Nehmer class member, certain effective dates apply based on whether the veteran was denied compensation for such a disability between September 25, 1985 and May 3, 1989; or if there was a claim for benefits pending before the VA between May 3, 1989 and the effective date of the applicable statute or regulation establishing the presumption of service connection for the disability, in this instance August 31, 2010. 38 C.F.R. § 3.816(c). In either of these instances, the effective date of the award will be the date such claim was received or the date the disability arose, whichever is later. 38 C.F.R. § 3.816(c). 

Generally, it is not the case that medical records alone constitute a claim for Nehmer purposes. However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim. This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes.  VA rarely receives medical records unassociated with any claim, or wherein a rating decision has not subsequently been issues at some point in the record.

Following his separation from service, the Veteran submitted a claim in September 1967 for service connection for gunshot wound residuals. A May 1968 rating decision granted service connection for residuals of a gunshot wound to the left shoulder. At that time, there was no evidence of a diagnosis of a heart disability of record. 

In February 2010, the Veteran submitted a claim for service connection for diabetes mellitus, type II, due to herbicide agent exposure. Medical evidence entered into the record in conjunction with that claim confirmed a diagnosis of IHD. 

Subsequently, on November 17, 2011, the Veteran filed a claim for service connection for a "heart dx as a service connected medical issues relevant to agent orange exposure". In July 2012, the RO adjudicated the Veteran's claim, granting service connection for IHD, with an evaluation of 30 percent, effective November 17, 2010.

In his August 2012 Notice of Disagreement and other statements, the Veteran indicated that the effective date of the service connection award for IHD should be October 22, 2000, the date of his first diagnosis. He also stated that he filed his claim when he found out that IHD was listed as one of the presumed illnesses caused by Agent Orange exposure. In conjunction with his February 2010 and November 2011 claims, the RO obtained treatment records from VA, private entities, and the Social Security Administration (SSA). They show that the Veteran underwent a heart catheterization followed by coronary artery bypass graph surgery (CABG) in late October 2000.  VA treatment records also show a diagnosis of coronary artery disease as early as October 2000. 

With regard to the Nehmer stipulations, there was no prior denial for a heart disability between 1985 and 1989.  Furthermore, there was no prior specific claim for a heart disability between 1989 and the effective date of the liberalizing law in August 2010; however, there was a February 2010 claim for diabetes mellitus.  It is in conjunction with that claim that the Veteran's medical evidence entered the record and confirmed a diagnosis of IHD. Therefore, the February 2010 claim is considered an inferred claim for IHD and its date is the appropriate effective date for the Veteran's grant of service connection for IHD.  Notably, in a November 2017 rating decision, the RO granted the earlier effective date of February 10, 2010.

As noted above, 38 C.F.R. § 3.816 (c) specifically provides that the effective date of the award will be the date such claim was received by the VA or the date the disability arose, whichever is later. Although there is clear evidence reflecting the Veteran's disability arose in October 2000, the regulations are clear that the later date applies.  Accordingly, the Board finds that the February 10, 2010 effective date is the earliest effective date permissible under VA laws and regulations.


ORDER

An effective date earlier than February 10, 2010 for service-connected IHD is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


